Filed 9/15/16 Marriage of Kravchenko CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



In re the Marriage of SVITLANA and IGOR                                                      C077970
KRAVCHENKO.

SVITLANA KRAVCHENKO,                                                            (Super. Ct. No. 14FL00532)

                   Respondent,

         v.

IGOR KRAVCHENKO,

                   Appellant.




         In 2013 respondent Svitlana Kravchenko (Lana) obtained a domestic violence
temporary restraining order (DVTRO) against her then husband, appellant Igor
Kravchenko (Igor).1 Following a court trial, the court issued a five-year DVTRO against
Igor. On appeal, Igor, proceeding in pro. per., challenges the issuance of the DVTRO.
We shall affirm the judgment.



1   We use the parties’ first names for clarity’s sake.

                                                             1
                   FACTUAL AND PROCEDURAL BACKGROUND
         The original DVTRO against Igor was issued on December 12, 2013. Prior
to issuance of the DVTRO, Igor had moved out of the family home. Lana requested a
five-year restraining order that limited contact between the parties to either text message
or e-mail, and a general stay-away order with exceptions for school functions or
counseling. An exception was made for their workplaces, which were located in close
proximity to each other.
The Trial
         A court trial began on August 21, 2014. The following evidence was introduced at
trial.
         Igor testified he and Lana met in the Ukraine in 1990 or 1991. The couple have
two children. Both Igor and Lana work in real estate.
         One of the allegations in the restraining order application was that on December 6,
2013, Igor had been yelling at Lana and accusing her family of stealing money from him.
Igor denied the allegation. The following day police arrived, but Igor denied locking
Lana out of the house the previous night. He denied grabbing Lana or repeatedly
punching her in the chest. Igor testified Lana suffered from depression.
         Igor denied telling potential witnesses Natalya Stakhovska, Svetlana Blyshchyk,
Galina Klets, or witness Larisa Cheban not to testify in court. He also denied stating he
would file lawsuits against anybody who supported Lana in the restraining order. Nor
did Igor approach the pastor at his church and ask him to convince people not to support
Lana.
         Igor testified he never hit Lana, blackened her eye, or split her lip. Nor did he
belittle Lana in front of their children. Igor never insulted his wife or threatened to kill
her.




                                               2
       Igor noticed a change in Lana about four years earlier when her mother came to
visit. Lana began to treat him poorly and criticize him, apparently at the direction of her
mother. She began to hit him and make up stories about him.
       Svitlana Kucher testified she has known the couple since 2001. In 2001 Lana
came to her and showed her bruises and a split lip. Kucher never personally saw Igor
strike Lana. However, Lana told Kucher that Igor had beaten her. Kucher testified Igor
said Lana was ill, hysterical, and schizophrenic. She also testified about hearing Igor tell
people not to support Lana.
       Larisa Cheban, who had known the couple for 14 years, testified she saw Lana
with a split lip, a swollen eye, and bruises on her chest, hands, and arms. Lana was
crying and told her Igor had hurt her. She had seen Lana with injuries several times over
the 14 years. Cheban saw Lana on December 8, the day after the assault, and saw bruises
on Lana’s upper arms and wrists. Lana told her Igor had hurt her.
       According to Cheban, the pastor of her church said Igor had approached him and
tried to pressure him to convince people not to testify. Igor called on several occasions
and threatened Cheban and her husband in an effort to prevent her testimony. The
pressure caused Cheban and her husband to seek a restraining order against Igor to keep
him from calling or pressuring them through the pastor of their church. Igor also
threatened to sue people who supported Lana.
       A friend of Lana’s since 2011, Inna Peshkova testified that Lana called her on
December 7, 2013. Lana was shaken up and trying not to cry. The following day, Inna
saw Lana, whose eyes were swollen and whose chest and upper arms were bruised.
       Lana testified she and Igor married in 1992, and the couple have two children,
ages four and six. Igor’s verbal and physical abuse began about a year after they were
married. The continual abuse took place in front of the couple’s children. Igor
physically abused Lana several times, but Lana hid it because she was ashamed. After



                                             3
attending a support group, Lana gained the strength to tell the truth and stand up for
herself.
       On December 7, 2013, Igor became angry after drinking and beat Lana in front of
the children. Igor punched her in the chest and twisted her wrist, causing her substantial
pain. He pushed her outside and told her if she came back in he would kill her. Lana
called the police. Igor agreed to leave the house. Lana called Inna and went to her house
the following day. Lana retained counsel and filed a restraining order. Lana testified she
was in fear of Igor, especially after giving her testimony at trial.
       Lana testified Igor transferred $200,000 to her, but she denied it was in exchange
for dropping the restraining order. She dropped the restraining order as to the children
because Igor asked her to and their children needed a father. The $200,000 was
community property held by Igor in a bank account in his name only.
The Trial Court’s Decision
       At the conclusion of testimony, the trial court observed: “Well, this case basically
boils down to did the assaultive incident occur or not. And, in reviewing all the
testimony, looking at all the exhibits that have been introduced, I have come to the
conclusion that it did occur. And I . . . looked at the testimony of the two parties as well
as searching for any kind of . . . corroborative testimony. And the testimony of Inna . . .
Peshkova . . . and Larisa Cheban . . . , I believe, provides enough corroboration of having
seen injuries and also having testified about the demeanor of the petitioner which is
consistent with this having happened causes me to conclude that it did happen. So I am
going to grant the restraining order.”
       The court issued a restraining order after trial on October 3, 2014, to end on
October 2, 2019. Igor filed a timely notice of appeal.
                                         DISCUSSION
       In his opening brief, Igor presents a stream of consciousness recital of the facts
and a barrage of legal arguments. Appellate briefs must provide argument and legal

                                               4
authority for positions taken. Large portions of Igor’s opening brief and reply brief
provide no citations to the record or to applicable authority. “When an appellant fails to
raise a point, or asserts it but fails to support it with reasoned argument and citations to
authority, we treat the point as waived.” (Badie v. Bank of America (1998)
67 Cal.App.4th 779, 784-785 (Badie).)
       Assignments of error must be set forth with specificity under separate headings.
(See Cal. Rules of Court, rule 8.204(a)(1)(B).) Igor’s brief sets forth numerous claims he
contends are the bases for reversing the trial court: the trial court abused Igor’s rights to
due process and a fair trial, the trial court abused its discretion in issuing the stay-away
order and personal conduct orders, the trial court abused its discretion in issuing the
residence exclusion order, and unlawful ex parte communication between the trial court
and Lana’s counsel constitutes a conflict of interest.
       We begin by noting that, on appeal, a judgment of the trial court is presumed
correct. We presume the trial court followed the applicable law; the burden is on the
appellant to demonstrate otherwise. (In re D.W. (2011) 193 Cal.App.4th 413, 417-418.)
The rules of appellate procedure apply to Igor even though he is representing himself on
appeal. (Leslie v. Board of Medical Quality Assurance (1991) 234 Cal.App.3d 117, 121.)
A party may choose to act as his or her own attorney. We treat such a party like any
other party, and he or she “ ‘is entitled to the same, but no greater consideration than
other litigants and attorneys. [Citation.]’ [Citation.]” (Nwosu v. Uba (2004)
122 Cal.App.4th 1229, 1246-1247.) A plaintiff proceeding in pro. per. is not entitled to
lenient treatment. (Rappleyea v. Campbell (1994) 8 Cal.4th 975, 984-985.)
                          Domestic Violence Restraining Order
       “The DVPA [Domestic Violence Prevention Act; Fam. Code, § 6200 et seq.]
defines domestic violence as ‘abuse’ perpetrated against enumerated individuals,
including a former spouse or cohabitant. ([Fam. Code,] § 6211, subds. (a), (b).) Its
purpose is to prevent the recurrence of acts of such abuse and to provide for a separation

                                               5
of those involved in order to resolve its underlying causes. ([Fam. Code,] § 6220.) To
this end, the DVPA provides for the issuance of restraining or ‘protective’ orders, either
ex parte or after hearing, that enjoin specific acts of abuse. The act defines ‘abuse’ as
either an intentional or reckless act that causes or attempts to cause bodily injury; an act
of sexual assault; an act that places a person in reasonable apprehension of imminent
serious bodily injury to himself or herself or to another; and an act that involves any
behavior that has been or may be enjoined under [Family Code] section 6320. ([Fam.
Code,] § 6203.)” (Nakamura v. Parker (2007) 156 Cal.App.4th 327, 334 (Nakamura).)
       We review a grant or denial of injunctive relief for an abuse of discretion. This
standard applies to a grant or denial of a protective order under the DVPA. We consider
whether the trial court exceeded the bounds of reason. When two or more inferences can
reasonably be deduced from the facts, we have no authority to substitute our decision for
that of the trial court. (Gonzalez v. Munoz (2007) 156 Cal.App.4th 413, 420-421;
Nakamura, supra, 156 Cal.App.4th at p. 337.)
       Igor’s first two contentions center on the DVTRO: he asserts the trial court denied
his right to due process and abused its discretion in granting the DVTRO. We find no
merit in either contention.
       The trial court held a lengthy hearing on Lana’s request for a DVTRO. Fourteen
witnesses testified over two days. Igor testified and presented witnesses.
       Ultimately, the trial court, after hearing all the evidence, found Lana’s version of
events persuasive. Testimony at trial supports the trial court’s conclusion. Lana testified
about the physical and verbal abuse inflicted by Igor. Peshkova and Cheban testified
they saw Lana’s injuries stemming from the December 7, 2013, incident. We find the
trial court neither denied Igor his right to due process nor abused its discretion in issuing
the DVTRO.




                                              6
                                    Remaining Claims
       Igor argues the trial court abused its discretion in issuing the “residence exclusion
order.” However, this argument relates to the original temporary order issued on
December 12, 2013. Defendant never filed an appeal from this order and we will not
consider it on appeal.
       Finally, Igor asserts the trial court and Lana’s counsel had a conflict of interest.
Igor’s contentions are unsupported by citations to the record and therefore we treat the
argument as waived. (Badie, supra, 67 Cal.App.4th at pp. 784-785.)
                                   DISPOSITION
       The judgment is affirmed. Lana shall recover costs on appeal.


                                                             RAYE               , P. J.



We concur:



      BLEASE                , J.



      NICHOLSON             , J.




                                              7